Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
SPECIFICATION
The Specification of the disclosure is objected to because of the following: [0096] refers to second point cloud as 970 & 980.  Correction is required.  See MPEP § 608.01(b).
CLAIM REJECTIONS - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to as ineligible under subject eligibility test. In the Subject Matter Eligibility Test for Products and Processes (Federal Register, Vol. 79, No. 241, dated Tuesday, December 16, 2014, page 74621), step 1, the claimed invention is a process, machine, manufacture or composition of matter. Also, see revised guidance 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019.
Claim 1
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “obtaining a first point cloud that includes a first point; obtaining a second point cloud that is a copy of the first point cloud and that includes a second point that is a copy of the first point; moving the second point cloud with respect to the first point cloud according to a first vector; identifying a closest point of the first point cloud that is closest to the second point of the second point cloud after moving the second point cloud; determining a second vector that indicates a locational relationship between the closest point and the second point; determining a measure of usefulness of the first point with respect to mapping other point clouds to the first point cloud based on a relationship between the first vector and the second vector; and indicating the measure of usefulness of the first point in the first point cloud.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded that claims do amount to more than an judicial exception.
Claim 12
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “obtaining a first point cloud that includes a first point; obtaining a second point cloud that is a copy of the first point cloud and that includes a second point that is a copy of the first point; moving the second point cloud with respect to the first point cloud according to a first vector; identifying a closest point of the first point cloud that is closest to the second point of the second point cloud after moving the second point cloud; determining a second vector that indicates a locational relationship between the closest point and the second point; determining a measure of usefulness of the first point with respect to mapping other point clouds to the first point cloud based on a relationship between the first vector and the second vector; and indicating the measure of usefulness of the first point in the first point cloud.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “one or more non-transitory computer readable medium, one or more processor”.  However, Enfish v. Microsoft “in concluding that the claims were not directed to an abstract idea (e.g. claims were sufficient under 35 USC 101), the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”.  In this case, claimed limitations do not improve functionality of “one or more non-transitory computer readable medium, one or more processor”.
As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded that claims do amount to more than an judicial exception.
Claim 23
In step 2A - prong 1: This step inquires “does the claim recite an abstract idea, law or natural phenomenon”. This claim appears to directed to an abstract idea.  In this case, “obtaining a first point cloud that includes a first point; obtaining a second point cloud that is a copy of the first point cloud and that includes a second point that is a copy of the first point; moving the second point cloud with respect to the first point cloud according to a first vector; identifying a closest point of the first point cloud that is closest to the second point of the second point cloud after moving the second point cloud; determining a second vector that indicates a locational relationship between the closest point and the second point; determining a measure of usefulness of the first point with respect to mapping other point clouds to the first point cloud based on a relationship between the first vector and the second vector; and indicating the measure of usefulness of the first point in the first point cloud.” falls under the abstract idea of either a mathematical concept (e.g. mathematical relationship, formula, equation or calculation) or a mental process (e.g. concepts performed in the human mind (including an observation, evaluation, judgment, opinion). 
In step 2A - prong 2: This step inquires “does the claim recite additional elements that integrate the judicial exception into a practical application”.  This step requires consideration of whether the claimed invention pertains to an improvement in either: (1) the functioning of the computer itself or (2) any other technology or technical field.  This claim comprises a “one or more non-transitory computer readable medium, one or more processor”.  However, Enfish v. Microsoft “in concluding that the claims were not directed to an abstract idea (e.g. claims were sufficient under 35 USC 101), the court found the claims to improve computer functionality because the claim recited a specific data structure which is described in the specification as improving the way computers store and retrieve data from memory”.  In this case, claimed limitations do not improve functionality of “one or more non-transitory computer readable medium, one or more processor”.  As claims do not recite additional elements that integrate the judicial exception into a practical application, examiner submits claim limitations are respectfully insufficient under Step 2A, prong 2 (e.g. claim is not directed to a judicial exception). 
In step 2B:  the critical inquiry is does the claim recite additional elements that amount to “significantly more” than the judicial exception? Examiner submits analysis considered in step 2A concluded that claims do amount to more than an judicial exception.
Dependent Claims
As to claims 2-11, 13-22 & 24-33, these claims are rejected due to their dependence on claims 1, 12 & 23 and are rejected for the same reasons.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661